

117 S1155 IS: Virginia Plan to Reduce Gun Violence Act of 2021
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1155IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Kaine (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo reform Federal firearms laws, and for other purposes. 1.Short title; table of contents(a)Short titleThis Act may be cited as the Virginia Plan to Reduce Gun Violence Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Firearm salesSec. 101. Firearms transfers.Sec. 102. Handgun sales.TITLE II—Extreme Risk Protection OrdersSec. 201. Definitions.Sec. 202. Extreme risk protection grant program.Sec. 203. National extreme risk protection order law.Sec. 204. Federal firearms prohibition.Sec. 205. Full faith and credit.TITLE III—Firearm safety requirementsSec. 301. Reporting lost or stolen firearms.Sec. 302. Access to firearms by minors.Sec. 303. Prohibiting persons convicted of misdemeanor crimes against dating partners and persons subject to protection orders.Sec. 304. Prohibiting stalkers and individuals subject to court order from possessing a firearm.IFirearm sales101.Firearms transfers(a)OffenseSection 922 of title 18, United States Code, is amended by adding at the end the following:(aa)(1)(A)It shall be unlawful for any person who is not a licensed importer, licensed manufacturer, or licensed dealer to transfer a firearm to any other person who is not so licensed, unless a licensed importer, licensed manufacturer, or licensed dealer has first taken possession of the firearm for the purpose of complying with subsection (t).(B)Upon taking possession of a firearm under subparagraph (A), a licensee shall comply with all requirements of this chapter as if the licensee were transferring the firearm from the inventory of the licensee to the unlicensed transferee.(C)If a transfer of a firearm described in subparagraph (A) will not be completed for any reason after a licensee takes possession of the firearm (including because the transfer of the firearm to, or receipt of the firearm by, the transferee would violate this chapter), the return of the firearm to the transferor by the licensee shall not constitute the transfer of a firearm for purposes of this chapter.(2)Paragraph (1) shall not apply to—(A)a law enforcement agency or any law enforcement officer, armed private security professional, or member of the armed forces, to the extent the officer, professional, or member is acting within the course and scope of employment and official duties;(B)a transfer that is a loan or bona fide gift between spouses, between domestic partners, between parents and their children, including step-parents and their step-children, between siblings, between aunts or uncles and their nieces or nephews, or between grandparents and their grandchildren;(C)a transfer to an executor, administrator, trustee, or personal representative of an estate or a trust that occurs by operation of law upon the death of another person;(D)a temporary transfer that is necessary to prevent imminent death or great bodily harm, if the possession by the transferee lasts only as long as immediately necessary to prevent the imminent death or great bodily harm, including the harm of domestic violence, dating partner violence, sexual assault, stalking, and domestic abuse; (E)a transfer that is approved by the Attorney General under section 5812 of the Internal Revenue Code of 1986; or(F)a temporary transfer if the transferor has no reason to believe that the transferee will use or intends to use the firearm in a crime or is prohibited from possessing firearms under State or Federal law, and the transfer takes place and the transferee's possession of the firearm is exclusively—(i)at a shooting range or in a shooting gallery or other area designated for the purpose of target shooting;(ii)while reasonably necessary for the purposes of hunting, trapping, or fishing, if the transferor—(I)has no reason to believe that the transferee intends to use the firearm in a place where it is illegal; and(II)has reason to believe that the transferee will comply with all licensing and permit requirements for such hunting, trapping, or fishing; or(iii)while in the presence of the transferor.(3)(A)Notwithstanding any other provision of this chapter, the Attorney General may implement this subsection with regulations.(B)Regulations promulgated under this paragraph may not include any provision requiring licensees to facilitate transfers in accordance with paragraph (1).(C)Regulations promulgated under this paragraph may not include any provision requiring persons not licensed under this chapter to keep records of background checks or firearms transfers.(D)Regulations promulgated under this paragraph may not include any provision placing a cap on the fee licensees may charge to facilitate transfers in accordance with paragraph (1).(4)It shall be unlawful for a licensed importer, licensed manufacturer, or licensed dealer to transfer possession of, or title to, a firearm to another person who is not so licensed unless the importer, manufacturer, or dealer has provided such other person with a notice of the prohibition under paragraph (1), and such other person has certified that such other person has been provided with this notice on a form prescribed by the Attorney General..(b)Effective dateThe amendment made by subsection (a) shall take effect 180 days after the date of enactment of this Act.102.Handgun sales(a)Limitation on multiple handgun purchasesSection 922 of title 18, United States Code, as amended by section 101, is amended by adding at the end the following:(bb)(1)Except as provided in paragraph (2), it shall be unlawful for any person who is not a licensed importer, licensed manufacturer, or licensed dealer to purchase more than 1 handgun in a 30-day period.(2)Paragraph (1) shall not apply to—(A)an individual with a certificate issued by a law enforcement agency of the State in which the individual resides certifying the individual has passed an enhanced background check;(B)a law enforcement agency or law enforcement officer or member of the armed forces, to the extent the officer, professional, or member is acting within the course and scope of employment and official duties; (C)a State or local correctional facility; (D)a private security company licensed by the State or unit of local government in which the company operates; or(E)the purchase of a handgun that is—(i)an antique firearm; or(ii)listed as a curio or relic by the Attorney General pursuant to section 921(a)(13) by a licensed collector..(b)Effective dateThe amendment made by subsection (a) shall take effect 180 days after the date of enactment of this Act.IIExtreme Risk Protection Orders201.DefinitionsIn this title:(1)Eligible entityThe term eligible entity means—(A)a State or Indian Tribe—(i)that enacts legislation described in section 203;(ii)with respect to which the Attorney General determines that the legislation described in clause (i) complies with the requirements of section 203; and(iii)that certifies to the Attorney General that the State or Indian Tribe shall—(I)use a grant under section 202 for the purposes described in section 202(b); and(II)allocate not less than 25 percent of the amount received under the grant for training for law enforcement officers; or(B)a unit of local government or other public or private entity that—(i)is located in a State or in the territory under the jurisdiction of an Indian Tribe that meets the requirements described in clauses (i) and (ii) of subparagraph (A); and(ii)certifies to the Attorney General that the unit of local government or entity shall—(I)use a grant under section 202 for the purposes described in section 202(b); and(II)allocate not less than 25 percent of the amount received under the grant for training for law enforcement officers.(2)Extreme risk protection orderThe term extreme risk protection order means a written order or warrant, issued by a State or Tribal court or signed by a magistrate (or other comparable judicial officer), the primary purpose of which is to reduce the risk of firearm-related death or injury by doing 1 or more of the following:(A)Prohibiting a named individual from having under the custody or control of the individual, owning, purchasing, possessing, or receiving a firearm.(B)Having a firearm removed or requiring the surrender of firearms from a named individual.(3)FirearmThe term firearm has the meaning given the term in section 921 of title 18, United States Code.(4)Indian tribeThe term Indian Tribe has the meaning given the term Indian tribe in section 1709 of the Public Safety and Community Policing Act of 1994 (34 U.S.C. 10389).(5)Law enforcement officerThe term law enforcement officer means a public servant authorized by State, local, or Tribal law or by a State, local, or Tribal government agency to—(A)engage in or supervise the prevention, detection, investigation, or prosecution of an offense; or(B)supervise sentenced criminal offenders.(6)PetitionerThe term petitioner means an individual authorized under State or Tribal law to petition for an extreme risk protection order.(7)StateThe term State means—(A)a State;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico; and(D)any other territory or possession of the United States.(8)Unit of local governmentThe term unit of local government has the meaning given the term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251). 202.Extreme risk protection grant program(a)In generalThe Director of the Office of Community Oriented Policing Services of the Department of Justice shall establish a program under which, from amounts made available to carry out this section, the Director may make grants to eligible entities to assist in carrying out the provisions of the legislation described in section 203.(b)Use of fundsFunds awarded under this section may be used by an applicant to—(1)enhance the capacity of law enforcement agencies and the courts of a State, unit of local government, or Indian Tribe by providing personnel, training, technical assistance, data collection, and other resources to carry out legislation described in section 203;(2)train judges, court personnel, and law enforcement officers to more accurately identify individuals whose access to firearms poses a danger of causing harm to themselves or others by increasing the risk of firearms suicide or interpersonal violence;(3)develop and implement law enforcement and court protocols, forms, and orders so that law enforcement agencies and the courts may carry out the provisions of the legislation described in section 203 in a safe and effective manner, including through the removal and storage of firearms pursuant to extreme risk protection orders under the legislation; and(4)raise public awareness and understanding of the legislation described in section 203 so that extreme risk protection orders may be issued in appropriate situations to reduce the risk of firearms-related death and injury.(c)ApplicationAn eligible entity desiring a grant under this section shall submit to the Attorney General an application at such time, in such manner, and containing or accompanied by such information as the Attorney General may reasonably require.(d)IncentivesFor each of fiscal years 2021 through 2025, the Attorney General shall give affirmative preference in awarding any discretionary grant awarded by the Bureau of Justice Assistance to a State or Indian Tribe that has enacted legislation described in section 203.(e)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 203.National extreme risk protection order law(a)RequirementsLegislation described in this section is legislation that establishes requirements that are substantially similar to the following:(1)Application for extreme risk protection orderA petitioner, including a law enforcement officer, may submit an application to a State or Tribal court, on a form designed by the court or a State or Tribal agency, that—(A)describes the facts and circumstances justifying that an extreme risk protection order be issued against the named individual; and(B)is signed by the applicant, under oath.(2)NoticeThe individual named in an application for an extreme risk protection order as described in paragraph (1) shall be given—(A)written notice of the application; (B)an opportunity to be heard on the matter in accordance with this section; and(C)an opportunity to voluntarily surrender any firearm in the possession of the individual. (3)Issuance of extreme risk protection orders(A)Hearing(i)In generalUpon receipt of an application described in paragraph (1), or request of an individual named in such application, the court shall order a hearing to be held not later than 30 days after the date of such application or request.(ii)DeterminationAfter a hearing described in clause (i), if the court finds by a preponderance of the evidence that the respondent poses a danger of causing harm to himself or herself or to another individual by having access to a firearm, the court may issue an extreme risk protection order. (B)Length of extreme risk protection orderAn extreme risk protection order shall be in effect until—(i)an order is entered terminating or superseding the extreme risk protection order; or(ii)the date, if any, specified in the extreme risk protection order.(C)Return of firearmsAfter a hearing conducted under this paragraph, if the Court finds that the respondent does not pose a substantial risk of personal injury to himself or herself or to another individual by having access to a firearm, the court shall order that each firearm surrendered, transferred, or removed under paragraph (5) shall be returned to the respondent. (4)Ex parte extreme risk protection orders(A)In generalUpon receipt of an application described in paragraph (1), the court may issue an ex parte extreme risk protection order before conducting the hearing required under paragraph (3), if—(i)the application for an extreme risk protection order alleges that the respondent poses a danger of causing harm to himself, herself, or others in the near future by having access to a firearm; and(ii)the court finds there is reasonable cause to believe that the respondent poses a danger of causing harm to himself, herself, or others in the near future by having access to a firearm.(B)Length of ex parte extreme risk protection orderAn ex parte extreme risk protection order shall be in effect for a period not to exceed 30 days, unless continued for good cause.(5)Surrender and removal of firearms(A)In generalUpon receipt of notice under paragraph (1), the individual who is the subject of an extreme risk protection order application shall surrender to a law enforcement agency, or transfer to a third party, all firearms in the possession of the individual.(B)RemovalIf an individual described in subparagraph (A) does not surrender or transfer all firearms in the possession of the individual, the firearms shall be removed by a law enforcement officer with appropriate jurisdiction. (6)Storage of removed firearmsAll firearms removed by, or surrendered to, a law enforcement officer under paragraph (5) shall be retained by the law enforcement officer or appropriate law enforcement agency until the named individual regains his or her eligibility to possess firearms, except that the legislation may authorize a law enforcement agency to—(A)contract with a manufacturer, dealer, or importer licensed under chapter 44 of title 18, United States Code, for the secure storage of firearms; and(B)transfer the firearm upon proof that the named individual will no longer have access to the firearm.(7)Notification(A)In generalA State or tribal court that issues an extreme risk protection order shall notify the Department of Justice or the comparable State or Tribal agency, as applicable, of the order as soon as practicable. Such notice shall be submitted in an electronic format, in a manner prescribed by the Department of Justice or the comparable State or Tribal agency.(B)Update of databasesAs soon as practicable after receiving a notification under subparagraph (A), the Department of Justice or the comparable State or Tribal agency shall ensure the extreme risk protection order is reflected in the National Instant Criminal Background Check System.(8)Confidentiality protectionsAll personally identifiable information provided to the court, the Department of Justice, and comparable State or Tribal agencies shall be kept confidential, as required by the laws of the jurisdiction, except as necessary to carry out the legislation.(b)Additional authoritiesLegislation described in this section may—(1)provide procedures for the termination of an extreme risk protection order;(2)provide procedures for the renewal of an extreme risk protection order;(3)establish burdens of proof for issuance of orders described in paragraphs (3) and (4) of subsection (a) that are higher than the burdens of proof required under those paragraphs; (4)limit the individuals who may submit an application described in subsection (a)(1), provided that, at a minimum, law enforcement officers are authorized to do so; and(5)include other authorizations or requirements that the State or Indian Tribe determines appropriate. 204.Federal firearms prohibition(a)In generalSection 922 of title 18, United States Code, is amended—(1)in subsection (d)—(A)in paragraph (8)(B)(ii), by striking or at the end;(B)in paragraph (9), by striking the period at the end and inserting ; or; and(C)by inserting after paragraph (9) the following:(10)is subject to a court order that prohibits such person from having under his or her custody or control, owning, purchasing, possessing, or receiving any firearms, or requires the surrender or removal of firearms from the person, provided that the order—(A)is issued in a manner consistent with the due process rights of the person; and(B)is based on a finding that the person poses a danger of causing harm to himself, herself, or others by having access to a firearm.; and(2)in subsection (g)—(A)in paragraph (8)(C)(ii), by striking or at the end;(B)in paragraph (9), by striking the comma at the end and inserting ; or; and(C)by inserting after paragraph (9) the following:(10)is subject to a court order that prohibits such person from having under his or her custody or control, owning, purchasing, possessing, or receiving any firearms, or requires the surrender or removal of firearms from the person, provided that the order—(A)is issued in a manner consistent with the due process rights of the person; and(B)is based on a finding that the person poses a danger of causing harm to himself, herself, or others by having access to a firearm,. (b)Conforming amendmentSection 3(1) of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40903(1)) is amended by striking section 922(g)(8) and inserting paragraph (8) or (10) of section 922(g). 205.Full faith and creditAny extreme risk protection order issued under a State or Tribal law enacted in accordance with this title shall be accorded the same full faith and credit by the court of another State or Indian Tribe (the enforcing State or Indian Tribe) and enforced by the court and law enforcement personnel of the other State or Tribal government as if it were the order of the enforcing State or Tribe. IIIFirearm safety requirements301.Reporting lost or stolen firearms(a)Offense(1)In generalSection 922 of title 18, United States Code, as amended by section 102, is amended by adding at the end the following:(cc)(1)It shall be unlawful for a person to fail to provide notice to an appropriate State or local law enforcement agency of a firearm of the individual, other than an antique firearm, that was lost or stolen within 48 hours after the person discovers the loss or theft or is informed by another person with knowledge of the loss or theft. (2)Except as provided in paragraph (3), a person who, in good faith, reports the loss or theft of a firearm under this subsection shall not be liable for any acts or omissions that result from the theft or loss of the firearm.(3)Paragraph (2) shall not apply to any person who—(A)knowingly reports false loss or theft under this subsection; or(B)stored the firearm in a reckless or negligent manner under this subsection..(2)PenaltySection 924 of title 18, United States Code, is amended—(A)in subsection (a)(1), by striking or (p) and inserting (p), or (q); and (B)by adding at the end the following:(q)A person who violates section 922(cc) shall be subject to a civil penalty of not more than $250..(b)Effective dateThe amendments made by subsection (a) shall take effect 180 days after the date of enactment of this Act.(c)Reporting(1)In generalEach State and local law enforcement agency shall report to the National Crime Information Center any lost or stolen firearm that is reported to the agency under section 922(cc) of title 18, United States Code, as amended by subsection (a).(2)Use of funds requirementsSection 502(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10153(a)) is amended by adding at the end the following:(7)An assurance that, for each fiscal year covered by an application, the applicant will use not less than 5 percent of the total amount of the grant award for the fiscal year to study and implement effective management and collection of data relating to lost or stolen firearms reported to the a law enforcement agency of the applicant under section 922(cc) of title 18, United States Code, unless the applicant has ensured, and the Attorney General has certified, that the applicant and each local law enforcement agency of the applicant is in substantial compliance with the reporting requirement in section 301(c)(1) of the Virginia Plan to Reduce Gun Violence Act of 2021..302.Access to firearms by minors(a)OffenseSection 922(z) of title 18, United States Code, is amended by adding at the end the following: (4)Minors(A)In generalIt shall be unlawful for a person to recklessly leave a loaded and unsecured firearm, which has moved in, or that has otherwise affected, interstate or foreign commerce, in such a manner as to endanger the life or limb of any other person who is under the age of 14.(B)ExceptionsSubparagraph (A) shall not apply to a person if the person—(i)keeps the firearm—(I)secure using a secure gun storage or safety device; or(II)in a location which a reasonable person would believe to be secure; or(ii)carries the firearm on his or her person or within such close proximity thereto that the person can readily retrieve and use the firearm as if the person carried the firearm on his or her person..(b)PenaltySection 924 of title 18, United States Code, as amended by section 301, is amended—(1)in subsection (a)(1), by striking or (q) and inserting (q), or (r); and (2)by adding at the end the following:(r)A person who violates section 922(z)(4) shall be imprisoned for not more than 1 year, fined not more than $2,500, or both..(c)Effective dateThe amendment made by subsection (a) shall take effect 180 days after the date of enactment of this Act.303.Prohibiting persons convicted of misdemeanor crimes against dating partners and persons subject to protection ordersSection 921(a) of title 18, United States Code, is amended—(1)in paragraph (32), by striking all that follows after The term intimate partner and inserting the following: “—(A)means, with respect to a person, the spouse of the person, a former spouse of the person, an individual who is a parent of a child of the person, and an individual who cohabitates or has cohabited with the person; and(B)includes—(i)a dating partner or former dating partner (as defined in section 2266); and(ii)any other person similarly situated to a spouse who is protected by the domestic or family violence laws of the State or tribal jurisdiction in which the injury occurred or where the victim resides.;(2)in paragraph (33)(A)—(A)in clause (i), by inserting after Federal, State, the following: municipal,; and(B)in clause (ii), by inserting dating partner (as defined in section 2266), after spouse, each place it appears;(3)by redesignating paragraphs (34) and (35) as paragraphs (35) and (36) respectively; and(4)by inserting after paragraph (33) the following:(34)(A)The term misdemeanor crime of stalking means an offense that—(i)is a misdemeanor crime of stalking under Federal, State, Tribal, or municipal law; and(ii)is a course of harassment, intimidation, or surveillance of another person that—(I)places that person in reasonable fear of material harm to the health or safety of—(aa)that person;(bb)an immediate family member (as defined in section 115) of that person;(cc)a household member of that person; or(dd)a spouse or intimate partner of that person; or(II)causes, attempts to cause, or would reasonably be expected to cause emotional distress to a person described in item (aa), (bb), (cc), or (dd) of subclause (I).(B)A person shall not be considered to have been convicted of such an offense for purposes of this chapter, unless—(i)the person was represented by counsel in the case, or knowingly and intelligently waived the right to counsel in the case; and(ii)in the case of a prosecution for an offense described in this paragraph for which a person was entitled to a jury trial in the jurisdiction in which the case was tried, either—(I)the case was tried by a jury; or(II)the person knowingly and intelligently waived the right to have the case tried by a jury, by guilty plea or otherwise.(C)A person shall not be considered to have been convicted of such an offense for purposes of this chapter if the conviction has been expunged or set aside, or is an offense for which the person has been pardoned or has had civil rights restored (if the law of the applicable jurisdiction provides for the loss of civil rights under such an offense) unless the pardon, expungement, or restoration of civil rights expressly provides that the person may not ship, transport, possess, or receive firearms..304.Prohibiting stalkers and individuals subject to court order from possessing a firearmSection 922 of title 18, United States Code, as amended by section 204 of this Act, is amended—(1)in subsection (d)—(A)in paragraph (8), by striking that restrains such person and all that follows, and inserting described in subsection (g)(8);;(B)in paragraph (9), by striking or at the end; (C)in paragraph (10), by striking the period at the end and inserting ; or; and(D)by inserting after paragraph (10) the following:(11)who has been convicted in any court of a misdemeanor crime of stalking.; and(2)in subsection (g)—(A)by amending paragraph (8) to read as follows:(8)who is subject to a court order—(A)that was issued—(i)after a hearing of which such person received actual notice, and at which such person had an opportunity to participate; or(ii)in the case of an ex parte order, relative to which notice and opportunity to be heard are provided—(I)within the time required by State, tribal, or territorial law; and(II)in any event within a reasonable time after the order is issued, sufficient to protect the due process rights of the person;(B)that restrains such person from—(i)harassing, stalking, or threatening an intimate partner of such person or child of such intimate partner or person, or engaging in other conduct that would place an intimate partner in reasonable fear of bodily injury to the partner or child; or(ii)intimidating or dissuading a witness from testifying in court; and(C)that—(i)includes a finding that such person represents a credible threat to the physical safety of such individual described in subparagraph (B); or(ii)by its terms explicitly prohibits the use, attempted use, or threatened use of physical force against such individual described in subparagraph (B) that would reasonably be expected to cause bodily injury;;(B)in paragraph (9), by striking or at the end; (C)in paragraph (10), by striking the comma at the end and inserting ; or; and(D)by inserting after paragraph (10) the following:(11)who has been convicted in any court of a misdemeanor crime of stalking,.